DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 05/18/2021 has been entered.
Claims 1-20 are still pending in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/245,702 (2019/0266401 A1; hereinafter Nefian) in view of Ban (US 2018/0336423 A1).
Claim 1 of  Nefian substantially discloses the claimed invention but fails to explicitly teach the image analysis unit is configured to perform a pixel by pixel analysis of the gathered image and compare each pixel to a corresponding pixel stored over a predetermined period of time to determine a deviation in each pixel over time.  
(paragraph 41; object may include vegetation; paragraph 47; The method by which the electronic device precisely obtains positional information regarding an object on the pixel-by-pixel basis instead of a bounding box may be applied to a technical field demanding accurate cognitive functions. For example, the electronic device may obtain positional information regarding an object on the pixel-by-pixel basis, thereby analyzing a change of the position of the object in a time-series manner.  Paragraph 50; According to an embodiment, the electronic device 1000 may analyze a position change of an object from a previous frame to a next frame according to a display order of a video sequence. For example, the electronic device 1000 may compare positional information regarding an object included in a first frame with positional information regarding the same object included in a second frame, which is reproduced later than the first frame, thereby analyzing a position change of the object. For example, the electronic device 1000 may determine whether an event has occurred by analyzing respective position changes of a plurality of objects according to the lapse of time. Therefore, the electronic device 1000 may more accurately determine whether an event has occurred based on composite recognition of changes of position of a plurality of objects that are determined on the pixel-by-pixel basis.  Also see paragraph 122)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ban into the teachings of Nefian for a more 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-14 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2018/0336423 A1) in view of Richt (US 2018/0070527 A1).

Consider claims 1 and 11, Ban discloses a change detection system including: 
[claim 11: processor and a memory with a program being executed in the memory: (paragraph 95)
an image analysis unit configured to analyze an image gathered from an image gathering unit; (paragraphs 90-93; CNN and RNN, for example may recognize a pattern according to which input image data changes)
a change detection unit configured to detect changes in plurality of images taken over a predetermined time,  (see at least paragraph 47, 50 and 122; the electronic device 1000 may obtain positional information regarding an object on the pixel-by-pixel basis, thereby analyzing a change of the position of the object in a time-series manner)
(paragraph 41; object may include vegetation; paragraph 47; The method by which the electronic device precisely obtains positional information regarding an object on the pixel-by-pixel basis instead of a bounding box may be applied to a technical field demanding accurate cognitive functions. For example, the electronic device may obtain positional information regarding an object on the pixel-by-pixel basis, thereby analyzing a change of the position of the object in a time-series manner.  Paragraph 50; According to an embodiment, the electronic device 1000 may analyze a position change of an object from a previous frame to a next frame according to a display order of a video sequence. For example, the electronic device 1000 may compare positional information regarding an object included in a first frame with positional information regarding the same object included in a second frame, which is reproduced later than the first frame, thereby analyzing a position change of the object. For example, the electronic device 1000 may determine whether an event has occurred by analyzing respective position changes of a plurality of objects according to the lapse of time. Therefore, the electronic device 1000 may more accurately determine whether an event has occurred based on composite recognition of changes of position of a plurality of objects that are determined on the pixel-by-pixel basis.  Also see paragraph 122)
the change detection unit modifies the image to indicate areas where a change has occurred. (see the examples in figs 6 and 7 where the device displays a notification message)

In related art, Richt discloses an image gathering unit is affixed to an airplane or drone.  (paragraph 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Richt into the teachings of Ban to effectively improve inputs to an agronomic simulation model by learning farmable zones.

Consider claims 2 and 12, Ban, as modified by Richt, discloses the claimed invention wherein the change detection unit calculates a normalized differential vegetation index for each image gathered.  (Richt: paragraph 97)

Consider claims 3 and 13, Ban, as modified by Richt, discloses the claimed invention wherein the change detection unit calculates a soil adjusted vegetation index for each image gathered. (Richt: paragraph 99)

Consider claims 4 and 14, Ban, as modified by Richt, discloses the claimed invention wherein the change detection unit separates each image into a plurality of tiles of a predetermined size.  (Richt: paragraph 18)

Consider claims 9-10 and 19-20, Ban, as modified by Richt, discloses the claimed invention wherein each tile is a 25 pixel by 25 pixel square. (Richt: paragraph 57)

Claims 5-6, 8, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Richt and in further view of Wang (US 2012/0033862 A1).

	
Consider claims 5 and 15, Ban, as modified by Richt, dislcoses the claimed invention except for wherein an Otsu binary thresholding is applied to each pixel in each tile and a mask is applied to each tile based on the Otsu binary thresholding.
In related art, Wang discloses Otsu binary thresholding is applied to each pixel in each tile and a mask is applied to each tile based on the Otsu binary thresholding.  (paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang into the teachings of Ban and Richt to determine optimum grayscale thresholding in order to classify all pixels in a binary form.

Considers claims 6 and 16, Ban, as modified by Richt and Wang, discloses the claimed invention wherein the change detection unit performs a pixel by pixel comparison of each tile.  (paragraph 34)

Consider claims 8 and 18, Ban, as modified by Richt and Wang, discloses the claimed invention wherein the change detecting unit applies a local statistics method to each tile.  (paragraph 34; histogram based binary image threshold)

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Richt and Wang and in further view of Krishnamoorthi (US 2014/0270344 A1).

claims 7 and 17, Ban, as modified by Richt and Wang, discloses the claimed invention except for wherein the change detection unit performs a Gaussian blur to each tile.
In related art, Krishnamoorthi discloses a change detection unit performs a Gaussian blur to each tile.  (paragraph 60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Krishnamoorthi into the teachings of Ban, Richt and Wang to effectively extract features from the tile.

Relevant Prior Art Directed to State of Art
Millward (US 2014/0176726 A1) is relevant prior art not applied in the rejection(s) above.  Millward discloses an image processor for processing images received from a plurality of image sensors affixed to a platform, each image sensor having a field of view that at least partially overlaps with the field of view of another one of the other image sensors. For each image sensor, the image processor uses motion data that is received from a motion sensor associated with the respective image sensor, together with reference motion data from a motion sensor affixed to the platform, to determine whether the image sensor has moved from an expected position during the interval between its capturing a first and second image. The image processor adjusts the second image received from each respective image sensor accordingly and combines the adjusted images into a single output image.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665